COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTIONS
Cause number:             01-14-00361-CR
Style:                    Blake Anthony Monakino v. The State of Texas
Date motions filed*:      August 17 and 25, 2015
Type of motions:          Letter-Motion for Tape or Release and Motion for Time Served
Party filing motions:     Pro Se Appellant
Document to be filed:     N/A

Is appeal accelerated?       No.

Ordered that motions are:
       Granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Because appellant is represented by counsel, his pro se letter-motions for a tape of a
          hearing held on November 6, 2014, or else release from custody, filed on August 17,
          2015, and for time served, filed on August 25, 2015, are DISMISSED. See Scheanette
          v. State, 144 S.W.3d 503, 505 n.2 (Tex. Crim. App. 2004) (no entitlement to hybrid
          representation). Appellant is directed to communicate directly with his counsel,
          Melissa Martin.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually

Date: September 1, 2015




November 7, 2008 Revision